Exhibit 10.8

 

Financial covenant waiver extension consent letter relating to the Cruise Debt

Holiday Principles

 

To: Royal Caribbean Cruises Ltd. ("RCCL")   as Borrower under the Facility
Agreements (as defined in the Schedule (as defined below))

 

From: KfW IPEX-Bank GmbH   as Hermes Agent and as Facility Agent (as applicable)
under the Facility Agreements (but for the purpose of this letter, being
referred to as the Facility Agent)

 

Date: 31 July 2020

Dear Sirs

 

1We refer to:

 

(1)each of the Facility Agreements (as defined in and more particularly set out
in the schedule to this letter (the "Schedule"));

 

(2)the consent request letters from you to us in relation to the Principles (as
defined in the Waiver Extension Request (as defined below)) dated 31 March 2020
(the "Original Consent Request'');

 

(3)the waiver extension consent request letter from you to us dated 13 July 2020
(the "Waiver Extension Request");

 

(4)the email from you to us dated 15 July 2020 requesting the amendment of the
debt holiday quarterly reporting obligation under the Principles to align it
with your SEC filing requirements (the "Financial Reporting Request");

 

(5)the waiver extension consent letter from Finnvera and FEC to you dated 17
July 2020 pursuant to which the suspension of financial covenant testing granted
pursuant to the Original Consent Request has been extended until 30 June 2021
(the "First Finnvera Waiver Extension Consent Letter''); and

 

(6)the waiver extension consent letter from Finnvera and FEC to you dated 24
July 2020 and reissued on 31 July 2020 and acknowledged and agreed by you on 31
July 2020 pursuant to which the suspension of financial covenant testing granted
pursuant to the First Finnvera Waiver Extension Consent Letter has been further
extended until 31 December 2021 provided that the structural enhancements more
particularly described in the presentation sent to Finnvera by RCCL on 15 July
2020 (the "Presentation") have been (a) implemented for the benefit of the ECA
creditors and (b) approved by the relevant creditors, in each case in the manner
contemplated in the Presentation and on or before 30 September 2020 (or such
later date as may be agreed between RCCL, Finnvera and FEC).

 

2Unless otherwise defined in this letter, words and expressions defined in the
relevant Facility Agreement and the Schedule shall have the same meanings when
used in this letter.

 



  Page 1

 

 

3The Lenders under each of the Facility Agreements and Hermes consent to the
requests contained in the Waiver Extension Request and the Financial Reporting
Request on and subject to the terms set out in this letter.

 

4With effect on and from the date of this letter.

 

(1)the term of the waivers for the suspension of financial covenant testing
granted pursuant to the Original Consent Request as contained in any
confirmations issued by us pursuant to the Original Consent Request in
connection with the Facility Agreements (the "Original Confirmations") shall be
extended so that any financial covenants set out in any relevant provision of
the Facility Agreements shall continue to be tested in accordance with the
existing terms of the relevant Facility Agreement (and your reporting
obligations in respect of such financial covenants under such Facility Agreement
shall continue to apply) but the Original Confirmations provided by us in
relation to the suspension of financial covenant testing shall continue to apply
until 31 December 2021 unless the structural enhancements more particularly
described in the Presentation have not been so implemented and approved on or
before 30 September 2020 (or such later date as may be agreed between RCCL,
Finnvera and FEC);

 

(2)you shall provide the financial information referred to in sections (F)8 and
(F)9 of the information package (attachment 1 to the Principles) as soon as
possible and in any event within 40 days after the end of each quarterly period
during the period starting on 1 April 2020 and ending on 31 December 2021 unless
the structural enhancements more particularly described in the Presentation have
not been so implemented and approved on or before 30 September 2020 (or such
later date as may be agreed between RCCL, Finnvera and FEC); and

 

(3)the terms on which the Lenders under each of the Facility Agreements and
Hermes consented to the requests contained in the Original Consent Request shall
continue to apply save to the extent amended and supplemented by this letter.

 

5By signing this letter, the Facility Agent confirms that any consent required
to be obtained from Hermes and KfM in respect of the amendments to the Facility
Agreements to be made pursuant to paragraph 4 above have been obtained.

 

6By signing this letter RCCL hereby:

 

(1)repeats as at the date of its acknowledgement of this letter the
representations set forth in article VI of each Facility Agreement (excluding
that in section 6.10 (Withholding, etc.)), by reference to the facts and
circumstances then pertaining, as if references to the Loan Documents include
this letter;

 

(2)confirms that it is in compliance with its negative pledge covenant under
section 7.2.3 (Liens) of the Facility Agreements;

 

(3)undertakes that if it or any of its Subsidiaries grants security and/or
issues guarantees under or in connection with a credit, loan or borrowing
facility agreement which is backed by an export credit agency other than Hermes
and in existence as of 30 June 2020 (an "Other Existing ECA Financing"), it
shall promptly notify the Facility Agent and, if required by Hermes in respect
of any Facility Agreement, agrees to amend and modify that Facility Agreement
promptly to reflect the requirement to grant security and/or issue guarantees
equivalent to those granted and/or issued under such Other Existing ECA
Financing. Pending such amendment and modification the requirement to grant
equivalent security and/or issue equivalent guarantees shall be deemed to be a
term of that Facility Agreement. The Facility Agent and RCCL will, at the cost
of RCCL, enter into such documentation as is required to reflect the granting of
equivalent security and/or the issue of equivalent guarantees that take effect
pursuant to this letter. Any such documentation must be in a form agreed by the
Facility Agent, acting reasonably; and

 



  Page 2

 

 

(4)undertakes to notify the Facility Agent promptly of the granting of any new
security, the issue of any new guarantees or the discharge or release of any
security or guarantees granted or issued by it or any of its Subsidiaries to
secure the repayment of monies borrowed under any credit, loan or borrowing
facility agreement (including the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person) or the
repayment of any other Indebtedness.

 

7Each party confirms that, save as supplemented and amended by this letter, the
provisions of each Facility Agreement shall continue in full force and effect.

 

8This letter is a Loan Document.

 

9This letter and any non-contractual obligations connected with it shall be
governed by and interpreted in accordance with English law and sections 11.18.2
(Jurisdiction), 11.18.3 (Alternative Jurisdiction) and 11.18.4 (Service of
Process) of each Facility Agreement shall apply to this letter as if they are
set out in full and as if (a) references to each party are references to each
party to this letter and (b) references to the Facility Agreement are to this
letter.

 

10This letter may be executed in counterparts.

 

Please sign below and return to signify your acceptance of the terms and
conditions of this letter.

 

Yours faithfully           /s/ JULIE CLEGG, Attorney-in-fact       Name: JULIE
CLEGG   For and on behalf of   KfW IPEX-Bank GmbH as Facility Agent and on
behalf of the Lenders and any lead arrangers   (howsoever described)  

 



  Page 3

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

By: /s/ ANTJE GIBSON     Name:ANTJE GIBSON     Title: VP, Treasurer       Date:
July 31,      2020  

  



  Page 4

 

 

Schedule

1.A facility agreement dated 11 October 2017 (as amended and restated from time
to time) in respect of the passenger cruise vessel with builder's hull no. 1400
entered into between, amongst others, RCCL as borrower, KfW IPEX-Bank GmbH as
Hermes agent (the "Hermes Agent"), KfW IPEX-Bank GmbH as facility agent (the
"Facility Agent") and the banks and financial institutions listed therein as
Lenders in relation to a term loan facility not exceeding the US dollar
equivalent of eighty per cent. (80%) of the Contract Price and one hundred per
cent (100%) of the Hermes Fee, the Finnvera Premium and (if applicable) the
Finnvera Balancing Premium (as such terms are defined therein).

 

2.A facility agreement dated 11 October 2017 (as amended and restated from time
to time) in respect of the passenger cruise vessel with builder's hull no. 1401
entered into between, amongst others, RCCL as borrower, the Hermes Agent, the
Facility Agent and the banks and financial institutions listed therein as
Lenders in relation to a term loan facility not exceeding the US dollar
equivalent of eighty per cent. (80%) of the Contract Price and one hundred per
cent (100%) of the Hermes Fee, the Finnvera Premium and (if applicable) the
Finnvera Balancing Premium (as such terms are defined therein).

 

3.A facility agreement dated 18 December 2019 (as amended from time to time) in
respect of the passenger cruise vessel with builder's hull no. 1402 entered into
between, amongst others, RCCL as borrower, the Hermes Agent, the Facility Agent
and the banks and financial institutions listed therein as Lenders in relation
to a term loan facility not exceeding the US dollar equivalent of eighty per
cent. (80%) of the Contract Price and one hundred per cent (100%) of the Hermes
Fee, the Finnvera Premium and (if applicable) the Finnvera Balancing Premium (as
such terms are defined therein).

 

The facility agreements listed above together the "Facility Agreements".

 



  Page 5

 